  

 

July 16, 2013

 

 

 

Mr. Donald P. Bunnell

524/50 Burton St

Darlinghust, NSW 2010

Australia

 

Re: Employment with Synthesis Energy Systems, Inc. (the “Company”)

 

Dear Don,

 

This letter agreement will confirm the terms of your employment to you effective
July 29, 2013 (the “Effective Date”).

 

Title/Reporting Relationship

 

Your title will be Chief Commercial Officer and you will report to Robert W.
Rigdon, President and Chief Executive Officer of the Company (the “CEO”).

 

Responsibilities

 

Your duties and responsibilities will be such as are reasonably assigned to you
by the CEO, including, without limitation, as described on Annex B hereto. While
employed by the Company, you will devote full time and attention during normal
business hours to the affairs of the Company and use your best efforts to
perform faithfully and efficiently your duties and responsibilities.

 

You shall perform the services required by this letter agreement through
electronic virtual office arrangements from Sydney, Australia and otherwise
while traveling on Company business. In addition, your responsibilities for the
Company may require you to conduct travel to other domestic and international
locations on business for the Company consistent with the business needs of the
Company. You acknowledge and agree that it is expected that travel for Company
business will be approximately 50% of your time while working for the Company.

 

Salary

 

Your salary will be $180,000 per year (the “Base Salary”), payable in equal
semi-monthly installments in accordance with the Company’s established policy.
The Company will conduct an annual review of your compensation and may, in its
sole discretion, adjust your Base Salary based upon relevant circumstances.

 



 

 

 

Vacation

 

You will be entitled to annual paid vacation equal to twenty days every twelve
months, beginning on the Effective Date. The use of any vacation time not taken
will be subject to the Company’s vacation policy as in effect from time to time.

 

Bonus Program

 

You will be eligible for bonuses as determined from time to time in the sole
discretion of the CEO, with approval of the Company’s Compensation Committee of
the Company’s Board of Directors (the “Board”). The bonus amount will be based
on achievement of certain annual Company and individual goals and objectives.
Such bonus will be paid by no later than the later of 2½ months after the end of
the calendar year in which it is earned or the 2½ months after the end of the
Company’s tax year in which it is earned.

 

Plans

 

You shall be eligible to participate in and shall receive all benefits under all
incentive, savings and retirement plans and programs maintained or
established by the Company for the benefit of our employees. Further, you and/or
your family, as the case may be, shall be eligible to participate in and shall
receive all benefits under each benefit plan of the Company maintained or
established by the Company for the benefit of its employees. The Company shall
not be obligated to institute, maintain, or refrain from changing, amending, or
discontinuing, any such program or plan, so long as such actions are similarly
applicable to covered employees generally.

 

Reimbursement of Business Expenses

 

You may from time to time during the term of your employment incur various
business expenses customarily incurred by persons holding positions of like
responsibility, including, without limitation, travel expenses incurred for the
benefit of the Company. Subject to complying with the Company’s policy regarding
the reimbursement of such expenses as in effect from time to time during the
term of your employment, which does not necessarily allow reimbursement of all
such expenses, the Company shall reimburse you for such expenses from time to
time, at your request, and you shall account to the Company for all such
expenses. Such expenses will be reimbursed no later than the later of 2½ months
after the end of the calendar year in which it is incurred or the 2½ months
after the end of the Company’s tax year in which it is incurred.

 

Clawback Provisions

 

Notwithstanding any other provisions in this letter agreement to the contrary,
any incentive-based compensation, or any other compensation, paid to you
pursuant to this letter agreement or any other agreement or arrangement with the
Company which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

 



 

 

 

Withholdings

 

The Company may withhold and deduct from any benefits and payments made or to be
made pursuant to this letter agreement (a) all federal, state, local and other
taxes as may be required pursuant to any law or governmental regulation or
ruling, and (b) all other employee deductions made with respect to the Company’s
employees generally.

 

Compliance with Company Policies

 

You agree to comply with all applicable policies, rules and regulations of the
Company, including, but not limited to, the Company’s Code of Business and
Ethical Conduct and policies regarding compliance with the U.S. Foreign Corrupt
Practices Act, each as in effect from time to time.

 

Restrictive Covenants

 

You acknowledge, understand and agree that as a condition to the Company’s
execution of this letter agreement, you are bound by, and shall be obligated to
comply with, the covenants set forth on Annex A to the letter agreement
regarding (i) Confidential Information, (ii) Disclosure of Information, Ideas,
Concepts, Improvements, Discoveries and Inventions, (iii) Ownership of
Information, Ideas, Concepts, Improvements, Discoveries and Inventions, and all
Original Works of Authorship and (iv) Non-Competition; Non-Solicitation. It is
further acknowledged, understood and agreed by that the covenants made by you as
set forth on Annex A are essential elements of your employment and that, but for
your agreement to comply with such covenants, the Company would not have hired
you.

 

Term

 

Unless sooner terminated pursuant to other provisions hereof, your period of
employment under this letter agreement shall be a period of one year beginning
on the Effective Date (the “Initial Term”). Your period of employment under this
letter agreement may, through mutual agreement, be renewed for successive terms
in the sole discretion of the Company. The need for such renewal will be
reviewed by the Company and you, at least 60 days before the end of the Initial
Term. Notwithstanding the preceding sentence, in the event of (i) your
conviction (or plea of nolo contendere or equivalent plea) of a felony which,
through lapse of time or otherwise, is not subject to appeal, (ii) your
engagement in misconduct causing a violation by the Company of any state or
federal laws which results in an injury to the business, condition (financial or
otherwise), results of operations or prospects of the Company as determined in
good faith by the Board or a committee thereof, (iii) your engaging in a theft
of corporate funds or corporate assets of the Company or in an act of fraud upon
the Company, (iv) an act of personal dishonesty taken by you that was intended
to result in your personal enrichment at the expense of the Company, (v) your
refusal, without proper legal cause, to perform the duties and responsibilities
as contemplated in this letter agreement or any other breach by you of this
letter agreement, (vi) your engaging in activities which would constitute a
breach of the Company’s policies described above under “Compliance with Company
Policies” or any other applicable policies, rules or regulations of the Company,
or (vii) your failing to adequately perform, as determined in the sole
discretion of the Board, the scope of the duties and responsibilities of your
position, the Company may elect to terminate your employment immediately.

 



 

 

 

Entire Agreement; No Oral Amendments

 

This letter agreement, together with any document, policy, rule or regulation
referred to herein, replaces all previous agreements and discussions relating to
the same or similar subject matter between you and the Company and constitutes
the entire agreement between you and the Company with respect to the subject
matter of this letter agreement. This letter agreement may not be modified in
any respect by any verbal statement, representation or agreement made by any
executive, officer, or representative of the Company or by any written agreement
unless signed by an officer of the Company who is expressly authorized by the
Company to execute such document.

 

Please feel free to contact me if you have any questions.

 

Sincerely yours,

 

Synthesis Energy Systems, Inc.

 

/s/ Robert W. Rigdon

 

Robert W. Rigdon

President and Chief Executive Officer

 

 

I hereby accept these terms of employment.

 



/s/ Donald P. Bunnell                     July 16, 2013 Donald P. Bunnell Date





 



 

 

 

 

ANNEX A

 

COVENANTS AS TO CONFIDENTIALITY, DISCLOSURE AND OWENERSHIP OF

INFORMATION, NON-COMPETITION AND NON-SOLICITATION

 

Confidential Information

 

In connection with your position as Chief Business Development Officer, the
Company will from time to time provide you with Confidential Information, as
defined below, so that you may perform the duties and responsibilities of your
position. You acknowledge, understand and agree that all such Confidential
Information, whether developed by you or others employed by or in any way
associated with you or the Company, is the exclusive and confidential property
of the Company and shall be regarded, treated and protected as such in
accordance with this letter agreement. You acknowledge that all such
Confidential Information is in the nature of a trade secret. Failure to mark any
writing confidential shall not affect the confidential nature of such writing or
the information contained therein.

 

“Confidential Information” means information, which is used in the business of
the Company and (i) is proprietary to, about or created by the Company, (ii)
gives the Company some competitive business advantage or the opportunity of
obtaining such advantage or the disclosure of which could be detrimental to the
interests of the Company, (iii) is designated as Confidential Information by the
Company, is known by you to be considered confidential by the Company, or from
all the relevant circumstances should reasonably be assumed by you to be
confidential and proprietary to the Company, or (iv) is not generally known by
non-Company personnel. Confidential Information excludes, however, any
information that is lawfully in the public domain or has been publicly disclosed
by the Company. Such Confidential Information includes, without limitation, the
following types of information and other information of a similar nature
(whether or not reduced to writing or designated as confidential):

 

(a) Information related to all proprietary information developed, licensed or
otherwise acquired by the Company, including, but not limited to, relating to
the U-GAS® coal gasification technology, the manufacture of synthesis gas and
other energy products in a proprietary process (the “Technology”);

 

(b) Internal personnel and financial information of the Company, vendor
information (including vendor characteristics, services, prices, lists and
agreements), purchasing and internal cost information, internal service and
operational manuals, and the manner and methods of conducting the business of
the Company;

 

(c) Information regarding proposed projects, joint ventures or other similar
business activities;

 



 

 

 

(d) Marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques,
forecasts and forecast assumptions and volumes, and future plans and potential
strategies (including, without limitation, all information relating to any
acquisition prospect and the identity of any key contact within the organization
of any acquisition prospect) of the Company which have been or are being
discussed;

 

(e) Names and contact information for customers, suppliers and their
representatives, contracts (including their contents and parties), customer
services, and the type, quantity, specifications and content of products and
services purchased, leased, licensed or received by customers or suppliers of
the Company;

 

(f) Confidential and proprietary information provided to the Company by any
actual or potential customer, supplier, government agency or other third party
(including businesses, consultants and other entities and individuals); and

 

(g) Work product resulting from or related to the research or development of the
Technology.

 

You further agree that you shall not make any statement or disclosure to third
parties that (i) would be prohibited by applicable Federal or state laws, or
(ii) is intended or reasonably likely to be detrimental to the Company or any of
its affiliates.

 

As a consequence of the Company providing you with its Confidential Information,
you shall occupy a position of trust and confidence with respect to the affairs
and business of the Company. In view of the foregoing and of the consideration
to be provided to you, you agree that it is reasonable and necessary that you
make each of the following covenants:

 

(a) During your employment and thereafter, you shall not disclose Confidential
Information to any person or entity, either inside or outside of the Company,
other than as necessary in carrying out your duties and responsibilities to the
Company, without first obtaining the Company’s prior written consent (unless
such disclosure is compelled pursuant to court orders or subpoena, and at which
time you shall give prior written notice of such proceedings to the Company).

 

(b) During your employment and thereafter, you shall not use, copy or transfer
Confidential Information other than as necessary in carrying out your duties and
responsibilities, without first obtaining the Company’s prior written consent.

 

(c) On the termination of your employment, you shall promptly deliver to the
Company (or its designee) all written materials, records and documents made by
you or which came into your possession during your employment concerning the
business or affairs of the Company, including, without limitation, all materials
containing Confidential Information.

 



 

 

 

Disclosure of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions

 

As part of your fiduciary duties to the Company and its affiliates, you agree
that during your employment by the Company, you shall promptly disclose in
writing to the Company all information, ideas, concepts, improvements,
discoveries and inventions, whether patentable or not, and whether or not
reduced to practice, which are conceived, developed, made or acquired by you,
either individually or jointly with others, and which relate to the business,
products or services of the Company or its affiliates, irrespective of whether
you used the Company’s time or facilities and irrespective of whether such
information, idea, concept, improvement, discovery or invention was conceived,
developed, discovered or acquired by you on the job, at home, or elsewhere. This
obligation extends to all types of information, ideas and concepts, including
information, ideas and concepts relating to the Technology, the development of
coal gasification and syngas production and the provision of distributed power,
utility services and coal gasification plant development, operations and
maintenance based on the Technology, new types of services, other corporate
opportunities, acquisition prospects, prospective names or service marks for the
Company’s business activities, and the like.

 

Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions, and all Original Works of Authorship

 

All information, ideas, concepts, improvements, discoveries and inventions,
whether patentable or not, which are conceived, made, developed or acquired by
you or which are disclosed or made known to you, individually or in conjunction
with others, during your employment and which relate to the business, products
or services of the Company (including, without limitation, all such information
relating to corporate opportunities, research, financial and sales data, pricing
and trading terms, evaluations, opinions, interpretations, acquisition
prospects, the identity of customers or their requirements, the identity of key
contacts within the customers’ organizations, marketing and merchandising
techniques, and prospective names and service marks) are and shall be the sole
and exclusive property of the Company. Furthermore, all drawings, memoranda,
notes, records, files, correspondence, manuals, models, specifications, computer
programs, maps and all other writings or materials of any type embodying any of
such information, ideas, concepts, improvements, discoveries and inventions are
and shall be the sole and exclusive property of the Company.

 

In particular, you hereby specifically sell, assign, transfer and convey to the
Company all of your worldwide right, title and interest in and to all such
information, ideas, concepts, improvements, discoveries or inventions, and any
United States or foreign applications for patents, inventor’s certificates or
other industrial rights which may be filed in respect thereof, including
divisions, continuations, continuations-in-part, reissues and/or extensions
thereof, and applications for registration of such names and service marks. You
shall assist the Company at all times, during your employment and thereafter, in
the protection of such information, ideas, concepts, improvements, discoveries
or inventions, in the United States and all foreign countries, which assistance
shall include, but shall not be limited to, the execution of all lawful oaths
and all assignment documents requested by the Company or its nominee in
connection with the preparation, prosecution, issuance or enforcement of any
applications for United States or foreign patents, including divisions,
continuations, continuations in part, reissues and/or extensions thereof, and
any application for the registration of such names and service marks.

 



 

 

 

In the event you create, during your employment, any original work of authorship
fixed in any tangible medium of expression which is the subject matter of
copyright (such as, videotapes, written presentations on acquisitions, computer
programs, drawings, maps, architectural renditions, models, manuals, brochures
or the like) relating to the Company’s business, products or services, whether
such work is created solely by you or jointly with others, the Company shall be
deemed the author of such work if the work is prepared by you in the scope of
your employment; or, if the work is not prepared by you within the scope of your
employment but is specially ordered by the Company as a contribution to a
collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation or as an instructional
text, then the work shall be considered to be work made for hire, and the
Company shall be the author of such work. If such work is neither prepared by
you within the scope of your employment nor a work specially ordered and deemed
to be a work made for hire, then you hereby agree to sell, transfer, assign and
convey, and by these presents, do sell, transfer, assign and convey, to the
Company all of your worldwide right, title and interest in and to such work and
all rights of copyright therein. You agree to assist the Company and its
affiliates, at all times, during your employment and thereafter, in the
protection of the Company’s worldwide right, title and interest in and to such
work and all rights of copyright therein, which assistance shall include, but
shall not be limited to, the execution of all documents requested by the Company
or its nominee and the execution of all lawful oaths and applications for
registration of copyright in the United States and foreign countries.

 

Non-Competition; Non-Solicitation

 

During your employment and for the twelve month period following the date of
termination of your employment, you shall not, acting alone or in conjunction
with others, directly or indirectly, in any area in which you have worked for
the Company or as to which you have received Confidential Information relating
to the Company, including, but not limited to, the People’s Republic of China,
the Republic of India and the United States, invest or engage, directly or
indirectly, in any Competing Business (as defined below) or accept employment
with or render services to such a Competing Business as a director, officer,
agent, executive or consultant or in any other capacity. Notwithstanding the
above, you may serve as an officer, director, agent, employee or consultant to a
Competing Business whose business is diversified and which is, as to the part of
its business to which you are providing services, not a Competing Business;
provided, that prior to accepting employment or providing services to such a
Competing Business, you and the Competing Business will provide written
assurances satisfactory to the Company that you will not render services
directly or indirectly for a twelve month period to any portion of the Competing
Business which competes directly or indirectly with the Company.

 



 

 

 

For purposes of this letter agreement, “Competing Business” means any
individual, business, firm, company, partnership, joint venture, organization,
or other entity that is engaged in the actual or intended business of the
Company and/or its affiliates during the term of your employment including, but
not limited to, the development of coal gasification coal and biomass mixture
gasification and syngas production and the provision of distributed power,
utility services and coal gasification coal and biomass mixture gasification
plant development, operations and maintenance based on coal gasification and
coal and biomass mixture gasification technology.

 

In addition to the other obligations agreed to by you in this letter agreement,
you agree that for twelve months following the date of termination of your
employment, you shall not directly or indirectly, (i) hire or attempt to hire
any employee of the Company, or induce, entice, encourage or solicit any
employee of the Company to leave his or her employment, or (ii) contact,
communicate with or solicit any distributor, customer or acquisition or business
prospect or business opportunity of the Company for the purpose of causing them
to terminate, alter or amend their business relationship with the Company.

 

You hereby specifically acknowledge and agree that:

 

(a)The Company expended and will continue to expend substantial time, money and
effort in developing its business;

 

(b)You will, in the course of your employment, be personally entrusted with and
exposed to Confidential Information;

 

(c)The Company, during your employment and thereafter, will be engaged in its
highly competitive business in which many firms compete;

 

(d)You could, after having access to the Company’s financial records, contracts,
and other Confidential Information and know-how and, after receiving training by
and experience with the Company, become a competitor;

 

(e)The Company will suffer great loss and irreparable harm if you terminate your
employment and enter, directly or indirectly, into competition with the Company;

 

(f)The temporal and other restrictions contained in this “Non-Competition;
Non-Solicitation” provision are in all respects reasonable and necessary to
protect the business goodwill, trade secrets, prospects and other reasonable
business interests of the Company;

 



 

 

 

(g)The enforcement of this “Non-Competition; Non-Solicitation” provision will
not work an undue or unfair hardship on you or otherwise be oppressive to you;
it being specifically acknowledged and agreed by you that you have activities
and other business interests and opportunities which will provide you adequate
means of support if the provisions of this “Non-Competition; Non-Solicitation”
provision are enforced after your termination; and

 

(h)The enforcement of this “Non-Competition; Non-Solicitation” provision will
neither deprive the public of needed goods or services nor otherwise be
injurious to the public.

 

The parties hereto further agree that if a court of competent jurisdiction
determines that the length of time or any other restriction, or portion thereof,
set forth in this “Non-Competition; Non-Solicitation” provision is overly
restrictive and unenforceable, the court shall reduce or modify such
restrictions to those which it deems reasonable and enforceable under the
circumstances, and as so reduced or modified, the parties hereto agree that the
restrictions of this “Non-Competition; Non-Solicitation” provision shall remain
in full force and effect. The parties hereto further agree that if a court of
competent jurisdiction determines that any provision of this “Non-Competition;
Non-Solicitation” provision is invalid or against public policy, the remainder
of this “Non-Competition; Non-Solicitation” provision shall not be affected
thereby, and shall remain in full force and effect.

 



 

